Title: To Thomas Jefferson from Le Mesurier & Cie., 14 September 1787
From: Le Mesurier & Cie.
To: Jefferson, Thomas



Sir
Le Havre 14th. September 1787

We have the honor to acquaint you that the Brig Jenny Captn. David Peoples arrived here with a Cargo of Two Hundred and Thirty five Hogsheads of Tobacco belonging to Messrs. Willing Morris & Swanwick of Philadelphia, which those gentlemen trusted would be sold to the Farmers General at the price which they had fixed for Tobaccos of the same quality; but after getting the quality ascertained by the Directors of the Manufactury here, and offering this Cargo at an inferior price, we find that the Company refused to take them. We now therefore take the liberty of applying to Your Excellency on behalf of the Owners of this Tobacco, persuaded that you will assist them in procuring a sale, which they flattered themselves would admit of no difficulty, and that you will induce the Farmers General to put themselves to a temporary inconvenience, rather than throw the exportation of Tobaccos from America into other channels, which must infallibly be the case if a ready Sale for them is not found here.
Besides these 235 Hhds., there are Four more belonging to the Captain and Mate of the Brig. Those have likewise been refused; but we hope the Company will take this trifling parcel, of no further consequence than as it belongs to an Individual who cannot afford to leave his venture behind him.
Mr. Stephen Cathalan, now at Paris, is desired by us to do for this Cargo as he is now doing for a larger quantity he has in his possession belonging to the same Owners, and he will no doubt consult Your Excellency upon what is most for Messrs. Willing Morris & Swanwick’s interest.
We have the honor to be with great respect, Sir, Your Excellency’s most obedient and most humble Servants,

Hav. Lemesurier & Comp.

